ARNOLD, Justice
(concurring specially).
One Kramer, an automobile dealer, sold to plaintiff in the replevin action a Cadillac automobile. Plaintiff paid him. Plaintiff in error here, defendant in the replevin action below, and without instituting any action picked up the automobile without permission in front of the purported purchaser’s home. The purchaser brought a replevin action. Though the cause of action is a law action the cause was tried to the court (a jury being waived). The finance company sold the car and the plaintiff in the replevin action got judgment in replevin and $2500 in money, the same being determined to be the value of the car.
The finance company appeals and asserts plaintiff did not have title because her title was executed and delivered to her in blank contrary to the laws of Texas which says such a sale is void.
Her testimony is to the effect that Kramer and Webb & Dan, used car dealers in Dallas, Texas, purchased the Cadillac car in question for her from the Kilgore Motor Company, taking an assignment1 from the Kilgore Motor Company to her and that on the 'basis of the assignment she procured a certificate of title from the proper Texas authorities.
The proof of the finance company was to the effect that the Kilgore Motor Company assigned in blank to Webb & Dan, dealers, and they in turn assigned in blank to Kramer who in turn assigned in blank to plaintiff.
There inheres in the judgment of the court all the necessary findings that could be reasonably made.' under, the evidence' before it to sustain- its judgment. It must be assumed, therefore, that the court found the testimony of plaintiff to be true, that her assignment was to her añd in her name from the Kilgore Motor Company. This finding is reasonably sustained by the evidence and is decisive of the right to replev-in against the finance company' though it be conceded for the sake of argument only that it had a mortgage on the cars on Kramer’s floor, four of which were exchanged for the Cadillac in question plus $1,000 and Kramer was its trustee of all property and money received in exchange for the four cars which he exchanged for the Cadillac. The plaintiff is for no reason shown by the record the trustee of the finance company. It is at least tacitly admitted that Kramer had the authority to sell.